Order of the Appellate Division and the order of the County Court of Wyoming county modified by striking from the latter order the provision remanding the relator for resentence, and as so modified affirmed. The Court of General Sessions of New York county was right in deciding that the crime was committed while the defendant was armed within the wording and meaning of the statute, thereby justifying the increased penalty. The writ is, therefore, dismissed and the prisoner remanded. No opinion.
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ.